Title: From Thomas Boylston Adams to William Smith Shaw, 3 August 1806
From: Adams, Thomas Boylston
To: Shaw, William Smith



Dear William
Quincy 3d: August 1806

I have received a letter from my friend Dr: Chapman, informing me of his intention to compile in a series of volumes the best of the modern Orations, both forensic and parliamentary with brief remarks illustrative of each case. He wishes to know if my father’s library contains the Speech of the late Lord Littleton on the Canada-bill, Charles Townshend’s on raising a Revenue in America, so highly praised by Burke—And the Speech of Ld. Chatham wherein he makes the florish about employing the Savages. For the supply of these documents he promises a Set of his works, and he only waits my reply, to announce the contents of the first volume. Does your collection contain all or either of these Speeches, and would you undertake to transcribe  & forward them for the sake of the Reward. If you know who owns a parliamentary Register in Boston, you can doubtless obtain the loan of it, and if you will search out the Specified harrangues and furnish me with them, I will undertake to get them copied.
The Dr promises a prospectus of his work in a Short time and asks what Speeches are in my father’s collection, both foreign and American, which would suit him. You know what answer I must make to this enquiry better than I do—My belief is there are none, and if I were about to make such a compilation I should rather take my chance among your collection than any that I know of—
Answer me speedily and send your letter by the Mail if no private opportunity offer tomorrow—
I suppose the fame of my Daughter has long since reached your ear and that you have given her all the celebrity that the Town Crier could have done in the same space of time—The Young Miss Abigail Adams is about as likely & promising a Maiden as any stirring—She has not yet been decorated with her best bib and tucker to be carried out to get a good name, nor will she be until the Mother is able to stand sponser for her in person. The Grandparents are so earnest for the Christening, that I dont know whether they wont carry it out themselves—I am afraid of being tedious on this subject, otherwise I could descant for a page or two in praise of my Daughter’s genteel shape, her jetty-locks & darkling eyes—the perfect symmetry of her nose—just like her father’s, her dimpled cheeks, plump as a partridge—her becoming forehead, neither rising too high nor yet too low compressed—the sweetest mouth, distilling nectar—In short, not to be tedious—the girl is well enough for aught I can see, but in no wise extraordinary.
With usual good will, truly yours
T. B. Adams—